Exhibit 10.3 Execution Version SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****). AMENDMENTTO TERMINAL SERVICES AGREEMENT THIS AMENDMENT (this “Amendment”) is dated as of September 30, 2014 and made by and between Joliet Bulk, Barge & Rail LLC, a Delaware limited liability company (the “Operator”), and ExxonMobil Oil Corporation, a New York corporation (the “Customer”). Operator and Customer may be referred to herein individually as a “Party” and collectively as the “Parties.” Recitals: WHEREAS, the Parties have previously entered into that certain Terminal Services Agreement, dated May 28, 2014 (the “Terminal Services Agreement”); and WHEREAS, to account for unanticipated capital costs which Operator is required to bear related to certain rail facilities, the Parties desire to amend the Terminal Services Agreement as set forth herein.
